Name: 2000/491/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 26 July 2000 appointing Judges and Advocates-General to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: organisation of the legal system;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2000-08-05

 Avis juridique important|42000D04912000/491/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 26 July 2000 appointing Judges and Advocates-General to the Court of Justice of the European Communities Official Journal L 199 , 05/08/2000 P. 0081 - 0082Decision of the Representatives of the Governments of the Member Statesof 26 July 2000appointing Judges and Advocates-General to the Court of Justice of the European Communities(2000/491/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas:(1) The terms of office of Ms Ninon COLNERIC and Messrs David A. O. EDWARD, Peter JANN, P. J. G. KAPTEYN, Antonio Mario LA PERGOLA, JosÃ © Carlos MOITINHO DE ALMEIDA, Jean-Pierre PUISSOCHET, Hans RAGNEMALM, Judges, and those of Messrs Georgios COSMAS, Nial FENNELLY, Philippe LEGER and Antonio SAGGIO, Advocates-General to the Court of Justice of the European Communities, expire on 6 October 2000.(2) A partial replacement of the Court of Justice of the European Communities should take place for the period from 7 October 2000 up to and including 6 October 2006,HAVE DECIDED AS FOLLOWS:Article 11. The following are hereby appointed Judges of the Court of Justice of the European Communities for the period from 7 October 2000 to 6 October 2006:Ms Ninon COLNERICMr JosÃ © Narciso DA CUNHA RODRIGUESMr David A. O. EDWARDMr Peter JANNMr Antonio Mario LA PERGOLAMr Jean-Pierre PUISSOCHETMr Christiaan W. A. TIMMERMANSMr Stig VON BAHR2. The following are hereby appointed Advocates-General of the Court of Justice of the European Communities for the period from 7 October 2000 to 6 October 2006:Mr L. A. GEELHOEDMr Philippe LEGERMs Christine STIX-HACKLMr Antonio TIZZANOArticle 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 26 July 2000.The PresidentP. Vimont